¡RESPONSE TO PETITION1 FOR RE-HEARING.
Opinion by
Judge Lindsay:
By the petition on -the first of Monarch’s, bonds it appears that he was indebted to. the county court in the exact amount for which judgment wa® rendered.
The statements of this petition were confessed, appellants failing to answer. But they now insist that the two settlements filed as exhibits show that the amount really due was less than that for which judgment was claimed and rendered.
The last settlement appears .upon its face to have been made with Monarch in person. It was in due time reported to- the county court, and without objection ordered to be put on record. We are asked to presume that this settlement was extrajudicial, made without authority, and invalid, because it is not shown that the proper steps were taken in the county court to> avoid the effect of the approval of the first. The county court had jurisdiction of the entire matter involved. There is nothing in the record tending to establish its want of authority to make the last settlement. We can not assume that it did not take the necessary steps to authorize the making of the last settlement in the face of the fact that appellants: have virtually confessed that they owe thle amount shown- by it to be due.
Counsel are mistaken as to the failure of the commissioner to allow Monarch a credit for one thousand dollars and the seven and one-half per cent commission for its collection. The amount he paid after the first settlement was ten dollars instead of one thousand, and for this amount and the commission thereon he received a credit.
The correction of the first settlement as to commissions, without objection upon Monarch’s part, and the failure in the settlement *93of his last year’s accounts to allow commissions on the amounts not accounted for conduces to show- that he was not under the terms of his employment entitled to the compensation now claimed.

Sweeney & Stewart, for appellants.


Ellis & Riley, for appellee.

The settlements do not show that the allegations ini the petitions to the effect that Monarch had collected all the taxes placed in his hands were not true. The settlements of his accounts were made in June, 1870, and the suits for the balance due were not filed until the 21st day of July, 1871.
There was ample time within which to collect every cent of the amounts shown by the settlements to remain uncollected.
The petition must be overruled. (See preceding case.)